DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/11/2022.  Claims 1-20 are pending in the case.  Claims 1, 11, and 18 are independent claims.

Response to Arguments
Applicants’ prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims recite “the remote computing device,” however parent claims 1 and 11 recite two remote computing devices.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14-16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al. (US 2011/0295852 A1, hereinafter Wang) in view of Saliba (US 2015/0095290 A1).

As to independent claim 1, Wang teaches a method comprising:
receiving, by a user device, a message comprising natural language words (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” paragraph 0059 lines 4-5);
searching, from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications stored by a second remote computer device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6), and
based on a natural language word of the message matching a first key word of the plurality of key words (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17),
providing, on a pre-determined area depicted on a display of the user device, a user interface element that, responsive to user input, launches a first application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10) of the plurality of applications by loading at least a portion of the first application from the second remote computing device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the message is displayed (figure 3 part 304).
Wang does not appear to expressly teach a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications.
Saliba teaches a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications (“During execution, the application-type identification module 120 may be configured to retrieve keywords from a keyword store 122, with the keywords being used to analyze the column identifiers of an unknown database 132 stored on the storage device 104 to determine if the data stored therein corresponds to a particular application-type. For ease of illustration, the keyword store 122 is shown as being also stored on memory 116. However, it will be understood that the keyword store 122 may be stored separately from the memory 116 (e.g., on a hard disk (not shown) or some other local or remote storage),” paragraph 0043 lines 1-11).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the library of Wang to comprise the receiving of Saliba.  One would have been motivated to make such a combination to allow caching to speed up future searches.

As to dependent claim 3, the rejection of claim 1 is incorporated.  Wang/Saliba further teaches a method comprising sending, by the user device and based on the message, a request to receive the user application library (“During execution, the application-type identification module 120 may be configured to retrieve keywords from a keyword store 122, with the keywords being used to analyze the column identifiers of an unknown database 132 stored on the storage device 104 to determine if the data stored therein corresponds to a particular application-type. For ease of illustration, the keyword store 122 is shown as being also stored on memory 116. However, it will be understood that the keyword store 122 may be stored separately from the memory 116 (e.g., on a hard disk (not shown) or some other local or remote storage),” Wang paragraph 0043 lines 1-11).

As to dependent claim 4, the rejection of claim 3 is incorporated.  Wang/Saliba further teaches a method comprising determining, by the user device, that a body of the message comprises a natural language word that matches a key word of the plurality of key words of the user application library (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” Wang paragraph 0059 lines 9-17).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Wang/Saliba further teaches a method wherein the message comprises one of an email or a text message (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” Wang paragraph 0059 lines 4-5).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Wang/Saliba further teaches a method wherein the user interface element comprises an icon displayed on the display (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” Wang paragraph 0065 lines 1-10).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Wang/Saliba further teaches a method wherein data is transmitted, via the application, between the user device and the remote computing device (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” Wang paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).

As to dependent claim 10, the rejection of claim 1 is incorporated.  Wang/Saliba further teaches a method comprising receiving, via a user interface provided to the user device, additional key words, wherein the providing the user interface element is based on a natural language word of the message matching one of the additional key words (“In block 1306, the resource selection module 110 can receive the individual-domain score information from entity Z. Note that blocks 1304 and 1306 can be repeated any number of times using the same language model, for different instances of context information,” Wang paragraph 0094 lines 1-5).

As to independent claim 11, Wang teaches a method comprising:
searching, from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications stored by a second remote computing device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6);
determining, by the user device, that a received message comprises a word that matches one of the key words of the plurality of key words (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17); and
providing, on a pre-determined area depicted on a display of the user device, a user interface element that, responsive to user input, launches, based on the word matching one of the key words of the plurality of key words, a first application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10) of the plurality of applications by loading at least a portion of the first application from the second remote computing device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the received message is displayed (figure 3 part 304).
Wang does not appear to expressly teach a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications.
Saliba teaches a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications (“During execution, the application-type identification module 120 may be configured to retrieve keywords from a keyword store 122, with the keywords being used to analyze the column identifiers of an unknown database 132 stored on the storage device 104 to determine if the data stored therein corresponds to a particular application-type. For ease of illustration, the keyword store 122 is shown as being also stored on memory 116. However, it will be understood that the keyword store 122 may be stored separately from the memory 116 (e.g., on a hard disk (not shown) or some other local or remote storage),” paragraph 0043 lines 1-11).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the library of Wang to comprise the receiving of Saliba.  One would have been motivated to make such a combination to allow caching to speed up future searches.

As to dependent claim 12, the rejection of claim 11 is incorporated.  Wang/Saliba further teaches a method wherein providing the user interface element comprises preloading, the first application on the user device (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” Wang paragraph 0059 lines 9-17), the application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” Wang paragraph 0065 lines 1-10).

As to dependent claim 14, the rejection of claim 11 is incorporated.  Wang/Saliba further teaches a method wherein the message comprises one of an email or a text message (“an Email message 304 sent by the friend, Sandra, to the user, Joe,” Wang paragraph 0059 lines 4-5).

As to dependent claim 15, the rejection of claim 11 is incorporated.  Wang/Saliba further teaches a method wherein the user interface element comprises an icon displayed on the display (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” Wang paragraph 0065 lines 1-10).

As to dependent claim 16, the rejection of claim 11 is incorporated.  Wang/Saliba further teaches a method wherein data is transmitted, via the application, between the user device and the remote computing device (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” Wang paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).

As to independent claim 18, Wang teaches a method comprising:
searching, from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications stored by a second remote computing device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6); and
based on a natural language word of a received message matching a first key word of the plurality of key words (“the Email message 304 includes a number of words and phrases that pertain to a dining theme (e.g., ‘dinner’ 306, ‘dinner’ 308, ‘Spanish restaurant’ 310, and ‘rice dishes’ 312. The Email message 304 also includes at least one word or phrase that pertains to a scheduling topic (e.g., ‘Monday night but not Tuesday’ 314). The Email message 304 also includes at least one word or phrase that pertains to a mapping topic (e.g., ‘downtown’ 316), and so on,” paragraph 0059 lines 9-17);
providing, on a pre-determined area depicted on a display of the user device, a user interface element that, responsive to user input, launches a first application (“In the example of FIG. 4, the resource selection module 110 presents the second selectable icon 404 (corresponding to a calendar application) because the Email message 304 includes at least some phraseology pertaining to time and date information. The resource selection module 110 presents the third selectable icon 406 because the Email message 304 includes at least some phraseology pertaining to dining. The resource selection module 110 selects the fourth selectable icon 408 because the Email message 304 includes at least some phraseology pertaining to location,” paragraph 0065 lines 1-10) of the plurality of applications by loading at least a portion of the first application from the second remote computing device (“The system 200 can also include a resource selection system 214 and plural entity systems (e.g., 216, 218, . . . 220). The resource selection system 214 and entity systems (216, 218, . . . 220) can each be implemented in any manner, such as by one or more server computers, one or more data stores, routing functionality, and so on,” paragraph 0052 lines 1-6), wherein the pre-determined area (figure 4 part 410) is separate from a display area in which the received message is displayed (figure 3 part 304).; and
transmitting, via the application and between the user device and the remote computing device, data (“A third selectable icon 406 identifies a restaurant recommendation resource. The user can search for relevant restaurant reviews via this resource. And a fourth selectable icon 408 represents a map-related resource. The user can search for map-related information using this resource,” paragraph 0063 lines 6-11 – the application must transmit a query to receive search results).
Wang does not appear to expressly teach a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications.
Saliba teaches a method comprising receiving, by the user device and from a first remote computing device, a user application library comprising a plurality of key words and a plurality of applications (“During execution, the application-type identification module 120 may be configured to retrieve keywords from a keyword store 122, with the keywords being used to analyze the column identifiers of an unknown database 132 stored on the storage device 104 to determine if the data stored therein corresponds to a particular application-type. For ease of illustration, the keyword store 122 is shown as being also stored on memory 116. However, it will be understood that the keyword store 122 may be stored separately from the memory 116 (e.g., on a hard disk (not shown) or some other local or remote storage),” paragraph 0043 lines 1-11).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the library of Wang to comprise the receiving of Saliba.  One would have been motivated to make such a combination to allow caching to speed up future searches.

As to dependent claim 20, the rejection of claim 18 is incorporated.  Wang/Saliba further teaches a method comprising receiving, via a user interface provided to the user device, additional key words, wherein the providing the user interface element is based on a natural language word of the received message matching one of the additional key words (“In block 1306, the resource selection module 110 can receive the individual-domain score information from entity Z. Note that blocks 1304 and 1306 can be repeated any number of times using the same language model, for different instances of context information,” Wang paragraph 0094 lines 1-5).

Claims 2, 9, 13, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Saliba and Veen (US 8819123 B1).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Wang/Saliba does not appear to expressly teach a method wherein the message is received from one of a predetermined plurality of senders.
Veen teaches a method wherein the message is received from one of a predetermined plurality of senders (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang/Saliba to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 9, the rejection of claim 1 is incorporated.
Wang/Saliba does not appear to expressly teach a method comprising disabling, based on receiving a second message that is not received from one of a pre-determined list of senders, access to the second message.
Veen teaches a method comprising disabling, based on receiving a second message that is not received from one of a pre-determined list of senders, access to the second message (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang/Saliba to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 13, the rejection of claim 11 is incorporated.
Wang/Saliba does not appear to expressly teach a method wherein the received message is received from one of a predetermined plurality of senders.
Veen teaches a method wherein the received message is received from one of a predetermined plurality of senders (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang/Saliba to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

As to dependent claim 19, the rejection of claim 18 is incorporated.
Wang/Saliba does not appear to expressly teach a method comprising disabling, based on receiving a second message that is not from one of a pre-determined list of senders, access to the second message.
Veen teaches a method comprising disabling, based on receiving a second message that is not from one of a pre-determined list of senders, access to the second message (“In order to deliver the converted file to the electronic device, the sender of the converted document needs to be included in a list of authorized senders. As such, the user of the electronic device would manually login into the personal documents service to add the sender’s email address to a list of authorized email addresses (also referred to herein as a whitelist) that can send web documents to the user device before attempting to send any web documents via the personal documents service,” column 3 lines 2-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the message of Wang/Saliba to comprise the whitelist of Veen.  One would have been motivated to make such a combination to block malicious files.

Claims 8 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Saliba and Masterson et al. (US 2015/0281150 A1, hereinafter Masterson).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Wang/Saliba does not appear to expressly teach a method wherein the pre-determined area is provided in a bottom row of the display.
Masterson teaches a method wherein the pre-determined area is provided in a bottom row of the display (“As illustrated in FIG. 2B, the immersive view pane is positioned on the left side of the user interface 200, and the electronic mail view pane 215 remains displayed on the right side of the user interface 200. As should be appreciated, the respective viewing panes may be displayed in other orientations, for example in a right/left orientation where the immersive view pane is displayed on the right side of the user interface and the electronic mail pane is displayed on the left, a top/bottom orientation where the immersive view pane is displayed on the top of the interface 200 and the electronic communication pane is displayed on the bottom of the interface 200, or a bottom/top orientation where the immersive view pane is displayed on the bottom of the interface 200 and the electronic communication view pane is displayed on a top of the interface 200,” paragraph 0042 lines 6-20).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-determined area of Wang/Saliba to comprise the bottom row of Masterson.  One would have been motivated to make such a combination to allow the user to arrange the display to their preference.

As to dependent claim 17, the rejection of claim 11 is incorporated.
Wang/Saliba does not appear to expressly teach a method wherein the pre-determined area is provided in a bottom row of the display.
Masterson teaches a method wherein the pre-determined area is provided in a bottom row of the display (“As illustrated in FIG. 2B, the immersive view pane is positioned on the left side of the user interface 200, and the electronic mail view pane 215 remains displayed on the right side of the user interface 200. As should be appreciated, the respective viewing panes may be displayed in other orientations, for example in a right/left orientation where the immersive view pane is displayed on the right side of the user interface and the electronic mail pane is displayed on the left, a top/bottom orientation where the immersive view pane is displayed on the top of the interface 200 and the electronic communication pane is displayed on the bottom of the interface 200, or a bottom/top orientation where the immersive view pane is displayed on the bottom of the interface 200 and the electronic communication view pane is displayed on a top of the interface 200,” paragraph 0042 lines 6-20).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-determined area of Wang/Saliba to comprise the bottom row of Masterson.  One would have been motivated to make such a combination to allow the user to arrange the display to their preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 9740751 B1 disclosing application keywords
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicants’ amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145